                 Case 18-25116-RBR            Doc 8      Filed 12/17/18       Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    (Fort Lauderdale)

IN RE:                                                                  CASE NO.: 18-BK-25116-RBR
                                                                                      CHAPTER 13
CURLEY, BARBARA G.
    Debtor                        /

       MOTION TO EXTEND TIME FOR FILING REQUIRED DOCUMENTS
     (SUMMARY OF SCHEDULES, SCHEDULES A – J, AND STATEMENT OF
      FINANCIAL AFFAIRS, AND DECLARATION CONCERNING DEBTOR’S
    SCHEDULES, AND STATEMENT OF CURRENT MONTHLY INCOME AND
   MEANS TEST CALCULATION, CHAPTER 13 PLAN AND CREDITOR MATRIX)

        COMES NOW the Debtor, and moves this Honorable Court to enlarge the time for Debtor

to file Summary of Schedules, Schedules A – J, Statement of Financial Affairs, Declaration

Concerning Debtors Schedules, Statement of Current Monthly Income and Means Test

Calculation, Chapter 13 Plan and Creditor Matrix (hereafter “Required Documents”) pursuant to

Local Rule 1007(c) and would show:

        1.      On December 3, 2018, the Debtor filed the petition under chapter 13.

        2.      The 341 Meeting of Creditors has not yet been set.

        3.      Debtor needs an additional ten (10) business days in order to file all the required

                documents or until December 28, 2018.

        WHEREFORE, Debtor prays that this Court will enlarge the time for filing the Required

        Documents an additional ten (10) business days to be filed by December 28, 2018.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court as set
forth in Local Rule 2090-1(A) and that a true and correct copy of the foregoing motion has been provided
via U.S. first class mail and/or CM/ECF, upon the parties listed on the attached service list this 17th day of
December 2018.
                                                  Respectfully submitted,
                                                  /s/WINSTON I. CUENANT
                                                  Winston I. Cuenant
                                                  2550 N. Fed Hwy #10
                                                  Ft. Lauderdale, FL 33305
                                                  Telephone: (954) 766-4271
                                                  Attorney for Debtor
